Title: From George Washington to Henry Knox, November 1780
From: Washington, George
To: Knox, Henry


                        
                            Sir,
                            
                                November 1780
                            
                        
                        Having already communicated to you my intention to attempt to Surprize the Enemys Posts at the North end of
                            York Island, & prepared you for the part I expect you to take in the conducting of it, I have now to desire
                        That you will on  next (under the most specious pretence
                            that can be devised to conceal the real object) detach as many Officers and Men as with the aid of
                            the Infantry they are to accompany, will be sufficient to manage the Artillery in the Enemys Works, in case they become
                            Master of them.
                        That you will put up in the way least liable to suspicion, a dozen Rockets—three dark Lanthorns & about
                            2000 flat headed Nails for Mufling oars with Green hides—they may be given to the Party of Artillery, or thrown in the
                            way of Genl Hand, as shall be thought best & most likely to deceive.
                        That  boards Inch & half thick, & the greatest
                            length that can be obtained— with  Nails of a proper size to fasten
                            the cross, or foot pieces to them, be also provided, & delivered as above.
                        That you will, under the best colourable pretence, have Scows & Boats in readiness at the Point to throw
                            the Troops across the River as quick as possible in the Evening of the . 
                        That you will, if it is not unusual, and is not likely to create suspicion, contrive that the Connecticut
                            Troops, and indeed Artillery also, as a sufficient number of the latter will be required for  Field pieces including that which is at present with the light Infantry, be supplied, or
                            have on hand that day, at least two days provisions.
                        That in the fore part of the same day, you communicate to Genl Huntington & Colo. Smith under the most
                            solemn injunctions of secresy (till the progress of the movements of the Corps under their respective commands will no
                            longer conceal the real object) what the design of it is; that, at the sametime they afford their aid to carry it into
                            execution, they may lend their assistance to mask the design. as likely means as any that occurs to me at present to
                            effect this, is, to hold out the idea that information is received of a design in the enemy to take advantage of the
                            Accident at Verplanks point to possess themselves of that Post—and that these, being the nearest Troops are hurried to
                            its support—while their places again will be supplied from the Cantonment of New Windsor. This deception may continue,
                            & the longer it can be imposed the better, till the Troops pass Verplanks point.
                        That  pieces of Field Artillery, in the Night of that
                            day, be sent to Verplanks point—and Horses be Impressed for them so as to be at that place by day break—but no step is
                            to be taken in this matter that can alarm or give any cause to the Inhabits. to suspect the design till after Midnight; as
                            nothing will give greater jealousy than an Impress of Horses for the Field Artillery to the disaffected who would not
                            require more than 4 hours to convey the Intelligence from the Neighbourhood of Crompond, Peeks-kill &ca to Kings
                            bridge.
                        Orders for the Light Infantry
                        The day the Detachment moves from New Windsor the Officer Commanding it (the Light Infantry I mean) is to
                            send tw o Companies to Bedford where the Officer Commanding those Companies is to receive further Orders—these orders are
                            to go to him through Major Talmadge. the Companies sent there may be those which happen at the time to be on Croton.
                        The day preceeding the Attack At Kingsbridge & towards Sundown the light Infantry is to receive a Sudden
                            & peremptory order to March instantly to Verplanks point to reinforce the Post with every Man that is able—the others
                            with the Women & Baggage may remain, or move to West point—neither Officers nor Men are to be incumbered.
                        At Verplanks point, or at the Fork of the Road leading to it they are to have orders to continue their march
                            towards Kingsbridge with as much dispatch as possible without injury to the Troops. If Small parties, stragglers, or men
                            on passes should be out Officers must be left to follow with them. 
                        Genl Hazen.
                        To be directed a day or two before hand to have his Men, their Arms, Ammunition & Cloathing in readiness to
                            be Inspected at the yellow House at 12 Oclock, the day preceeding the Night of the Enterprise—It may be hinted to him
                            that as I am called upon to give an opinion respecting the propriety of continuing or reducing his Corps that I will have
                            it examined by a good judge if I cannot be there myself before I determine. 
                        About 4 OClock he may have a peremptory order to March every Man that is fit for duty to Dobbs Ferry where he
                            will receive further orders.
                        The Relief for Hazen’s Regt
                        Is to march the same day that the operating detachmt goes from the Encampment, and to Quarter in the Houses
                            at & nearest to Smiths Tavern. The next day they are to reach the Block House, where he may be told Hazens Regiment will
                            join him the day following—& that that Officer will deliver over his Instructions to him.
                        Towards the Evening of the (third) day and wch is the Evening preceeding the Night of Attack he must have
                            Orders to proceed immediately to Dobbs’s Ferry where he will receive further orders.
                        Colo. Smith
                        Is to be informed of the Orders given to Hazen, and the Regiment which marches under the idea of a relief to
                            him. 
                        He is to detain all the Boats which may be at the Post at Dobbs Ferry—To discover without any appearance of
                            design, what Boats are at the Slote and some time after dark sieze & bring them to the Post for the purpose of
                            transporting with as much expedition as possible the above Regiments to the East Side.
                        He is to be informed of the signals, denominative of the different Works that are carried—and at  o’clock that Night & not before, nor is a moments previous Notice to
                            be given of it, he is to send one or more Officers with a party of Men over the River, who are to
                            watch for the Rockets & listen for the Guns—None but the Officers should be apprized of these Signals altho’ the
                            Sentries are to look & listen for them for fear of desertion. They will stop all Passengers.
                        Colo. Sheldon.
                        Is to have orders to deliver to Majr Talmadge his two Infantry Companies—The Dragoons mentioned by Talmadge
                            & to give them every aid he may require to facilitate his Enterprize on Long Island.
                        With the rest of his Legion—the State Troops of New York, & those of Connecticut he is to commence his
                            March for Kingsbridge after Dark—He is to mask this movement so as that no Officer or Soldier under his Command shall
                            know what his object is further than it unfolds itself as he moves on. 
                        Contractors
                        To be Instructed with respect to the Articles of Provision & Rum to be forwarded as quick as possible.
                    